Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 1 of 14 PageID #: 999




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


 DAVIS ELECTRONICS CO, INC., et. al                                                  PLAINTIFFS



 v.                                               CIVIL ACTION NO. 3:20-CV-00038-CRS-CHL



 SPRINGER CAPITAL, LLC, et. al                                                     DEFENDANTS



                                   MEMORANDUM OPINION

           This matter is before the Court on Defendants Springer Capital, LLC and SC Echo

 Associates, LLC’s (“SC Defendants”) motion to exclude expert testimony under Federal Rule of

 Evidence 702. DN 52. Plaintiffs Davis Electronics, LLC, et. al (“Plaintiffs”) filed a response, and

 Defendants replied. DN 61; DN 62. This matter is now ripe for adjudication. For the reasons

 stated below, Defendants’ motion will be denied.

      I.   Background

           In 1985, Gar Davis (“Davis”) acquired the property (“the Davis property”) located at

 2211 Brownsboro Road in Louisville, Kentucky and constructed a building on the property (“the

 Davis building”) shortly thereafter. Davis Depo., DN 60-1 at PageID# 818. Since that time,

 Davis has owned and occupied the property, operating an electronics business (“Davis

 Electronics, LLC”) out of the Davis building. Id.

           An apartment complex (“The Views”) has existed on Biljana Drive uphill from the Davis

 property since before the Davis building was constructed. Id. at PageID# 819. The apartment

 complex consists of three buildings. Weigel Report DN 61-4 at PageID# 901. “Building 1” of the

 The Views sits at the top of a grassy hill immediately adjacent to the western side of the Davis

                                                                                                  1
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 2 of 14 PageID #: 1000




  building. DeAngelis Report DN 52-1 at PageID# 644, 692; Weigel Report DN 61-4 at PageID#

  901-902.

         Thomas Greenwood (“Greenwood’) is a principal at Springer Capital, LLC and a

  manager of SC Echo Associates, LLC. Amended Complaint, DN 47 at PageID# 529. Greenwood

  acted as the point of contact between Davis and the SC Defendants. See Davis Deposition, DN

  60-1 at PageID# 806. For the purposes of this opinion, Greenwood will be treated as an agent of

  SC Defendants.

         Davis, on behalf of Davis Electronics, filed a complaint against SC Defendants in

  Jefferson Circuit Court in November of 2019, claiming that excess water from The Views was

  draining onto the Davis property causing damage to the land and to the Davis building. State

  Court Complaint, DN 1-3. SC Defendants timely removed the case to federal court pursuant to

  28 USC § 1332. Notice of Removal, DN 1. Davis later filed an amended complaint, adding

  Greenwood and Brookside Properties as Defendants and adding Gar and Teresa Davis as

  Plaintiffs. First Amended Complaint, DN 47 at PID 527.

         The facts of this case are heavily contested and both parties have identified expert

  witnesses to testify to the nature and cause of the water damage to the Davis property. Plaintiffs

  have disclosed as expert witnesses Joseph Cattan, P.E. of Cattan Inspection and Engineering, Inc.

  and Terence Weigel, Ph.D. of Donan Engineering Co., Inc. See Motion to Exclude, DN 52 at

  PageID# 562.

  A. Davis Complaint

         Davis maintains that water drainage from The Views was not an issue prior to

  renovations conducted at The Views between 2016 and 2019. State Court Complaint, DN 1-3 at

  PageID# 24-25. Davis claims that as a result of these renovations, water drainage that was



                                                                                                  2
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 3 of 14 PageID #: 1001




  previously directed away from the Davis property is now directed toward it. Id. at PageID# 25.

  Specifically, Davis claims, the roof drainage coming off Building 1 now enters the Davis

  property via the grassy hill on the western side of the Davis building and that this water has

  caused exterior and interior damage to that side of the building. See Davis Depo., DN 60-1 at

  PageID# 809; Weigel Report DN 61-4 at PageID# 903, 905 (Figure 3). Davis further alleges that

  the runoff water has caused a curb at the northern end of his property to deteriorate and that

  water now flows over the curb and pools on the east side of the Davis property. State Court

  Complaint, DN 1-3 at PageID# 25; Weigel Report DN 61-4 at PageID# 903.

         Davis first noticed water entering the westside of the Davis building on August 17, 2017

  and met with the manager and a maintenance worker at The Views the next day to discuss the

  water flow. Davis Deposition, DN 60-1 at PageID# 806. He then alerted Greenwood to the

  problem and sent Greenwood photos of the water and the damage. Id. at PageID# 806-07. At that

  time, Davis claims that Greenwood promised to make necessary repairs to The Views to prevent

  future flooding events. Id. at PageID# 807. At some time between August of 2017 and August of

  2019, a black corrugated pipe was added to a downspout on Building 1, causing water to flow

  from that downspout directly downhill toward the Davis property. Id. at PageID# 822-23. In May

  of 2019 Davis decided to take measures to mitigate the damage that continued to occur to his

  property. Id. at PageID# 811-12. This included changing the landscaping and adding concrete to

  certain areas that tended to flood, installing a drain system, installing a curb to deflect water, and

  repaving the parking lot to create a “swale,” allowing water to flow away from the Davis

  building. Id.

         Because water continued to pool behind the Davis building, in August of 2019 Davis

  hired an engineer, Joseph Cattan, to identify how to address the water flow issues. Id. at PageID#



                                                                                                      3
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 4 of 14 PageID #: 1002




  811, 814. Davis claims that he notified Greenwood of the continued problem and the two of them

  met on October 2, 2019 to visually inspect the properties together. Id. at PageID# 814. Davis

  claims that, as a result of this inspection, Greenwood recognized the problem and agreed to

  correct it. Id. at PageID# 814-15. In October and November of 2019 SC Defendants had repairs

  made to the deteriorated curb at the northern end of the Davis property and had the corrugated

  pipe attached to the downspout on Building 1 rerouted through a retaining wall on the Davis

  property. See Weigel Report, DN 61-4 at PageID# 915.

         Although these corrective measures helped to improve the water flow issue, Davis claims

  that, based on the analyses provided by Cattan and Weigel, further repair and rerouting work is

  still needed to completely alleviate the problem. See id. at PageID# 921-23 (describing the

  recommended corrective measures needed to alleviate the water drainage issues); Cattan Report,

  DN-61-6 at PageID# 963. Davis claims that SC Defendants are responsible for making such

  further repairs/rerouting and are liable for the extensive damage to the Davis property. Amended

  Complaint, DN 47 at PageID# 534-36. Further, Davis seeks to permanently enjoin SC

  Defendants from intentionally draining water from The Views property toward the Davis

  property. Id. at PageID# 533.

  B. Cattan and Weigel’s Expert Reports

         Cattan and Weigel both conducted on-site inspections of the Davis property at different

  times. See Cattan Report, DN 61-6 at PageID# 961; Weigel Report, DN 61-4 at PageID# 901.

  Neither Cattan nor Weigel quantitatively assessed water flow, conducted dye tracing studies, or

  investigated the soil on the Davis property. See Defendants’ Support Memo, DN 52-1 at PageID#

  566; Cattan Declaration, DN 61-5; Weigel Declaration, DN 61-3.




                                                                                                4
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 5 of 14 PageID #: 1003




         Cattan visited on one occasion in August of 2019, after the mitigation work was done on

  the Davis property. Cattan Report, DN 61-6. Cattan did not observe flowing water on this day, as

  it was not raining, but does report observations consistent with water flow, such as “an extensive

  drainage path.” Id. at PageID# 961. In Cattan’s opinion, to eliminate the water drainage issues on

  the Davis property, water drainage from The Views, including the roof drainage from Building 1,

  would need to be controlled and diverted. Id. at PageID# 963.

         Weigel inspected the property three times. Weigel Report, DN 61-4 PageID# 901. The

  first inspection occurred about ten days after Cattan’s visit in August of 2019. Id. Weigel did not

  observe flowing water on this visit, but extensively documented his observations of the Davis

  building, the Davis property, and The Views. Id. at PageID# 916-19. During his next two visits,

  in October of 2019 and January of 2021, Weigel observed the properties during and after a “rain

  event.” Id. at PageID# 901. In his report, Weigel did not observe any pooling on the Davis

  property, but he did note the path of water flow. Id. at PageID# 919-20. Weigel also reviewed a

  number of photographs and video clips provided by Plaintiffs, reports from other engineering

  experts who had inspected the properties (including Cattan’s report), Plaintiffs’ complaint, and

  other discovery documents. Id. at PageID# 904.

         In his conclusions, Weigel stated that the corrugated drainpipe that exits through the

  retaining wall was blocked, causing water to penetrate the retaining wall. Id. at PageID# 923. He

  further asserted that the curb on the northern end of the Davis property was not sufficiently tall to

  prevent water from pouring over onto the Davis property during heavy rainfall. Id. at PageID#

  922. Finally, Weigel concluded that the water damage to the Davis building and land was the

  result of past and present excess water drainage coming from The Views. Id. at PageID# 924.




                                                                                                     5
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 6 of 14 PageID #: 1004




      II.   Daubert Motion

            SC Defendants have filed a motion to exclude Cattan and Weigel from testifying at the

  trial of this action. Motion to Exclude, DN-52. The motion is based on SC Defendants’ claim

  that the opinions of Cattan and Weigel do not comport with the reliability requirements of

  Federal Rule of Evidence (“FRE”) 702. Defendants’ Support Memo, DN 52-1 at PageID# 563.

  In essence, SC Defendants maintain that Cattan and Weigel failed to exercise scientific rigor in

  executing their investigations of The Views and Davis property and, thus, their opinions lack a

  credible basis. Id. at PageID# 563-68.

  III.      Legal Standard

            FRE 702 allows opinion testimony by “[a] witness who is qualified as an expert by

  knowledge, skill, experience, training, or education,” if

            (a) the expert’s scientific, technical, or other specialized knowledge will assist the trier of

               fact to understand the evidence or to determine a fact in issue;

            (b) the testimony is based upon sufficient facts or data;

            (c) the testimony is the product of reliable principles and methods; and

            (d) the witness has applied the principles and methods reliably to the facts of the case.

  Fed. R. Evid. 702. The Supreme Court has interpreted this rule to mean that trial court judges are

  to act as “gatekeepers” and determine whether expert testimony is sufficiently relevant and

  reliable to be admissible. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 593 (1993). For

  an expert assessment to be admissible under FRE 702, a party must demonstrate not that the

  assessment is correct, but that it is reliable, and must do so by a preponderance of the evidence.

  See In re Paoli Yard PCB Litigation, 35 F.3d 717, 744 (3d Cir. 1994) (emphasis added).1 “So


  1
   The court went on to say, “The grounds for the expert's opinion merely have to be good, they do not have to be
  perfect. The judge might think that there are good grounds for an expert's conclusion even if the judge thinks that

                                                                                                                        6
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 7 of 14 PageID #: 1005




  long as the proffered testimony is properly grounded, well-reasoned, and not speculative, district

  courts should admit it, for the rejection of expert testimony is the exception rather than the rule.”

  Crouch v. John Jewell Aircraft, Inc., 2016 WL 157464 at *2 (W.D. Ky. 2016) (internal citations

  and punctuation omitted). Even “shaky” expert testimony should be admitted, and “[v]igorous

  cross-examination, presentation of contrary evidence, and careful instruction on the burden of

  proof” should be employed to attack the testimony. Daubert at 596.

           In assessing the reliability of expert scientific testimony, the Court in Daubert stated that

  a judge may consider such general factors as the “known or potential rate of error” of any

  methods employed by the expert, as well as whether these methods “can be (and ha[ve] been)

  tested,” “ha[ve] been subjected to peer review and publication,” and have gained “general

  acceptance” within “a relevant scientific community.” Id. at 593-94. The Sixth Circuit has

  cautioned that trial courts should look for certain “red flags” when assessing the FRE 702

  admissibility of expert testimony under Daubert. Newell Rubbermaid, Inc. v. Raymond Corp.,

  676 F.3d 521, 527 (6th Cir. 2012). Indications that expert testimony might lack sufficient

  reliability include “reliance on anecdotal evidence, improper extrapolation, failure to consider

  other possible causes, lack of testing, and subjectivity.” Id. (citing Best v. Lowe's Home Ctrs.,

  Inc., 563 F.3d 171, 177 (6th Cir. 2009)). Further, district court decisions to exclude expert

  testimony are routinely upheld by the Sixth Circuit when the testimony lacks a credible basis.

  See Nelson v. Costco Wholesale Corp., 2021 WL 2459472 at *8 (W.D. Ky. 2021) (citing

  multiple Sixth Circuit cases affirming lower court decisions to exclude expert testimony).

           However, the Supreme Court has emphasized that the factors it put forth in Daubert do

  not constitute a “definitive checklist or test” for federal district courts to employ when evaluating

  there are better grounds for some alternative conclusion, and even if the judge thinks that a scientist's methodology
  has some flaws such that if they had been corrected, the scientist would have reached a different result.” In re Paoli
  R.R. Yard Pcb Litig., 35 F.3d 717, 744 (3d Cir. 1994).

                                                                                                                       7
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 8 of 14 PageID #: 1006




  expert testimony under FRE 702. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1998)

  (citing Daubert, 509 U.S. at 593). Rather, the Court in Kumho agreed with the district court’s

  pronouncement that “the test of reliability is flexible, and Daubert’s list of specific factors

  neither necessarily nor exhaustively applies to all experts or in every case.” Kumho at 158.

         The Sixth Circuit has reiterated this sentiment on multiple occasions. See, e.g. Dilts v.

  United Grp. Servs., LLC, 500 F.App’x 440, 445 (6th Cir. 2012) (“[A] trial judge must have

  considerable leeway in deciding in a particular case how to go about determining whether

  particular expert testimony is reliable.”) (quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137,

  152 (1998)); Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d 426, 429-30 (6th Cir. 2007)

  (acknowledging the “flexible” nature of the trial court’s inquiry into expert witness reliability)

  (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1998)). Ultimately, the trial court is

  tasked with applying Daubert in a manner that admits relevant expert testimony, while excluding

  “misleading junk science.” Best v. Lowe's Home Ctrs., Inc., 563 F.3d 171, 177 (6th Cir. 2009)).

  This means that the trial court should ensure that testifying expert witnesses “employ in the

  courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

  relevant field.” Newell Rubbermaid, Inc., 676 F.3d at 527 (citing Kumho Tire Co., 526 U.S. at

  150) (internal punctuation omitted).

  IV.    Analysis

         SC Defendants contend that the opinions of Cattan and Weigel are unreliable because

  their methods of assessment did not include a testing of the soil on the property, a quantitative

  analysis of water flow, or a dye tracing study to determine the source of the water damage to the

  Davis property. Defendants’ Reply Memo, DN 62 at PageID# 966. On this basis, SC Defendants

  claim that Cattan’s and Weigel’s opinions raise several of the “red flags” noted by the Sixth



                                                                                                  8
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 9 of 14 PageID #: 1007




  Circuit. See Defendants’ Support Memo, DN 52-1 at PageID# 563. Specifically, SC Defendants

  assert that the opinions should be excluded due to a lack of testing, improperly extrapolated

  conclusions, a failure to rule out other causes, and a lack of objectivity. Id. at 564.

         The Court acknowledges that such focal points may be helpful when evaluating the

  reliability of Cattan’s and Weigel’s expert opinions through the lens of Daubert. However, even

  in light of these considerations, the Court is not convinced that the opinions provided by Cattan

  and Weigel are of the type intended to be excluded under FRE 702. There is simply no indication

  that Plaintiffs is attempting to introduce “junk science” masquerading as expert analysis.

  A. Cattan’s and Weigel’s Conclusions are Testable

         The framework in Daubert indicates that a court can choose to examine whether the

  methodology used to develop an expert opinion can be, or has been, tested or refuted. 509 U.S. at

  593. The Advisory Committee Notes to amended FRE 702 explains that this factor turns on

  “whether the expert’s theory can be challenged in some objective sense, or whether it is instead

  simply a subjective, conclusory approach that cannot reasonably be assessed for reliability.”

  USCS Fed Rules Evid R. 702. The critical factor in comporting with the reliability standard set

  forth in FRE 702 is that the expert “makes clear the evidence he is relying on to form his

  conclusions” and “[i]t is clearly possible to test those conclusions objectively.” Lesser v. Camp

  Wildwood, 282 F. Supp. 2d 139, 144 (S.D.N.Y. 2003).

         Courts, including those in the Sixth Circuit, have held that expert testimony can be

  reliable without the expert performing tests to support his or her theory. See, e.g. Clay v. Ford

  Motor Co., 215 F.3d at 668 (6th Cir. 2000) (stating that “the district court in its discretion, could

  have decided that [the expert’s] failure to test his theories went to the weight of his testimony…,

  not to its admissibility”); Jahn v. Equine Servs., PSC, 233 F.3d 382, 393 n. 8 (6th Cir. 2000)



                                                                                                     9
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 10 of 14 PageID #: 1008




  (stating that “a lack of supporting studies is not, in itself, fatal to the admissibility of expert

  testimony”); Potts v. Martin & Bayley, Inc., 2011 WL 4703058 at *6 (W.D. Ky. 2011)

  (“Depending on the facts of a given case, it is well within a district court's discretion to find an

  expert’s opinion reliable although he has conducted no testing.”).2,3

           In the present case, both parties seem to agree that the methods employed by Cattan and

  Weigel do not qualify as “tests” in the same sense as a dye tracing study or a soil analysis. See

  Defendants’ Support Memo, DN 52-1 at PageID# 566; Plaintiffs’ Response Memo, DN 61 at

  PageID# 884. However, while SC Defendants claim this raises a red flag to admissibility,

  Plaintiffs maintains that testing of this kind is not required for reliability under FRE 702. Id. It is

  the opinion of the Court, that regardless of whether the methods employed by Cattan and Weigel

  qualify as “tests,” the opinions rendered by Cattan and Weigel are reliable because, at minimum,

  the opinions are based on testable theories.4

           SC Defendants attempt to draw an analogy between the case at bar and that of Reynolds

  v. Freightliner, LLC, 2006 WL 5249744 (E.D. Ky 2006). Defendants’ Reply Memo, DN 62 at

  2
    See also Jacobs v. Tricam Indus., Inc., 816 F. Supp. 2d 487, 493 (E.D. Mich. 2011) ((finding that “testing is not
  required in every case, particularly where, as here, the expert conducted an examination of the physical evidence”)
  (citing Kamp v. FMC Corp., 241 F. Supp. 2d 760, 763-764 (E.D. Mich. 2002)); Lidle v. Cirrus Design Corp., 2010
  U.S. Dist. LEXIS 67031 at *16-18 (S.D.N.Y. 2010) (finding that the expert’s “failure to test his theory is not fatal”);
  Williams v. Gen. Motors Corp., 2007 U.S. Dist. LEXIS 80596 at *6 (N.D. Ohio Oct. 30, 2007) (“Rosenbluth has
  relied on various sources, including academic and government studies. His failure to perform his own independent
  tests or studies of his theories goes to the weight of his testimony, not to its admissibility.”); Travelers Prop. & Cas.
  Corp. v. GE, 150 F. Supp. 2d 360, 366 (D. Conn. 2001) (“[A]lthough [the expert] did not test his theory
  experimentally, his theory is capable of being tested, so that [opposing party] experts could employ testing to
  undercut it and, indeed, have engaged in such efforts.”).
  3
    Defendants claim that Clark v. Chrysler Corporation, 310 F.3d 461 (6th Cir. 2002) cuts against the idea that expert
  testimony can be reliable without the expert performing any tests. See Defendants’ Reply Memo, DN 62 at PageID#
  966. It is true that the court in Clark took into consideration the fact that the expert in this case had previously
  performed the same types of tests. See 310 F.3d at 468. However, this was just one of many factors considered by
  the court. Id. at 467-70. The court also assessed the reliability of the expert’s testimony in view of
  the expert’s education, employment experience, technical knowledge, and familiarity with the specific subject
  matter, as well as the strength of the expert’s testimony at trial and the expert’s firsthand observations. Id. The court
  did not indicate that any one of these factors was determinative.
  4
    As noted in Crouch v. John Jewell Aircraft, Inc., the fact that a theory “‘can be (and has been) tested’ bolsters its
  reliability under Daubert.” 2016 WL 157464 at *4 (W.D. Ky. 2016) (citing Daubert, 509 U.S. at 593).

                                                                                                                        10
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 11 of 14 PageID #: 1009




  PageID# 968. This analogy is not on-point. In Reynolds, the district court excluded the testimony

  of Stephen Chewning, an accident reconstructionist who was tasked with determining which way

  the cab of a tractor trailer driven by Plaintiff's decedent rolled, “the direction of the forces

  imparted to” the decedent during that roll, and whether the decedent “could . . . have potentially

  regained steering control if the seatbelt had not broken and the door came open.” Reynolds at *2.

  Chewning tendered a one-and-a-half-page report that included conclusions, such as an estimation

  of the speed of the tractor trailer at the time of the accident and the trajectory and force of the

  decedent’s body as the vehicle rolled over, without any explanation of the methodology he

  employed to reach these conclusions. Id.

         The defendant’s objection to Chewning’s testimony was not grounded solely on

  Chewning’s lack of testing, but also on the fact that, by failing to identify his methodology, the

  defendants could not determine the reliability of Chewning’s method or refute his conclusions by

  conducting their own tests. Id. at *10. The court agreed, stating that the defects in Chewning’s

  assessment could not be cured by cross-examination or deposition because his analysis “lacks a

  methodology which can be questioned or challenged.” Id.

         In the case at bar, the reports generated by Cattan and Weigel were the products of

  thorough investigation, measurement, and observation. The conclusions reached by each expert

  are supported by readily observable evidence collected during the on-site inspections. Unlike the

  conclusions drawn by Chewning in Reynolds, which should have been supported by

  mathematical calculations and the application of fundamental physics, the conclusions detailed in

  the reports submitted by Cattan and Weigel are supported by open and apparent observations.

  For example, Weigel corroborated his conclusion that water continues to flow over the curb on

  the northern end of the property by noting and photographing a lack of vegetation on the hill near



                                                                                                  11
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 12 of 14 PageID #: 1010




  the curb. Weigel Report, DN 61-4 PageID# 922, 956 (photograph 62). Similarly, Cattan

  describes a visible “drainage path” from Building 1 to the Davis property. Cattan Report, DN61-

  6 at PageID# 961. Such conclusions need not be substantiated with extensive scientific analysis

  to be sufficiently reliable for the purposes of FRE 702.

         Further, the methodology employed and the hypotheses proffered by Cattan and Weigel

  are testable and refutable, which distinguishes this case from Reynolds. Because Cattan and

  Weigel adequately describe the specific evidence and observations that they believe support their

  conclusions, their theories can be effectively disputed in court. In fact, SC Defendants have

  offered an expert opinion report that they believe relies on superior methods of inquiry and

  undercuts the conclusions of Plaintiffs’ experts. Thus, the appropriate venue for resolving this

  disagreement is the courtroom.

  B. Cattan and Weigel Employed Generally Acceptable Methods

         Both Cattan and Weigel have indicated that they used deductive reasoning to reach their

  conclusions. Cattan Declaration, DN 61-5; Weigel Declaration, DN 61-3. Courts recognize

  deductive reasoning based on observation as a valid method of forming the basis for an expert

  opinion. See, e.g. United States v. Frazier, 387 F.3d 1244, 1298 (11th Cir. 2004) (stating “[c]ase

  law is replete with judicially-sanctioned instances . . . of deductive reasoning”). This is

  particularly true when the expert has examined the physical evidence. See Mackenzie v. JLG

  Indus., 2014 U.S. Dist. LEXIS 177545, *20 (W.D. Ky 2014) (“An expert is not precluded from

  making deductive conclusions based on physical observations.”). See also Jacobs v. Tricam

  Indus., Inc., 816 F. Supp. 2d 487, 493 (E.D. Mich. 2011) (“[T]esting is not required in every

  case, particularly where, as here, the expert conducted an examination of the physical

  evidence.”) (citing Kamp v. FMC Corp., 241 F. Supp. 2d 760, 763-764 (E.D. Mich. 2002))



                                                                                                 12
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 13 of 14 PageID #: 1011




         In Ferris v. Tennessee Log Homes, Inc., the Western District of Kentucky held that an

  engineer’s experience in a specific industry was a sufficient basis for the engineer to draw

  reliable conclusions based on a site visit, visual observations, photographs, measurements, and

  relevant building plans. 2009 U.S. Dist. LEXIS 44656 at *36 (W.D. Ky. 2009). The court stated,

  “Drawing upon one’s educational background and practical experience is a reliable methodology

  through which to develop opinions and reach conclusions about scientific, technical, or other

  areas of specialized knowledge.” Id. (quoting Zerega Ave. Realty Corp. v. Hanover Ins. Co.,

  2006 U.S. Dist. LEXIS 30034 at *11 (S.D.N.Y. 2006) (internal punctuation omitted)). Even in

  Reynolds, the court indicated that had Reynolds demonstrated that Chewning was appropriately

  qualified, Chewning’s testimony may have been sufficiently reliable to overcome the conclusory

  nature of the opinions in his report. Reynolds, 2006 WL 5249744 at *10.

         Plaintiffs asserts that the deductive analysis performed by Cattan and Weigel is a widely

  used and acceptable method under the circumstances of the present case. Plaintiffs’ Response

  Memo, DN 61 at PageID# 886. Cattan and Weigel are both experienced engineers with extensive

  backgrounds in construction and structural evaluation. See Cattan CV, DN 61-1; Weigel CV, DN

  61-2. Terence Weigel holds a doctorate in structural engineering and was an engineering

  professor for over thirty years. Weigel CV, DN 61-2. Both Cattan and Weigel have declared

  under that the methods they employed to assess the Davis property are routinely utilized and

  accepted methods in their field. See Cattan Declaration, DN 61-5; Weigel Declaration, DN 61-3.

  SC Defendants have offered no argument that directly refutes Plaintiffs’ contention that

  deductive analysis is an acceptable method in Cattan’s and Weigel’s field. Thus, the Court finds

  Cattan’s and Weigel’s use of deductive reasoning to be a generally acceptable method for the

  purposes of FRE 702.



                                                                                               13
Case 3:20-cv-00038-CRS-CHL Document 69 Filed 09/07/21 Page 14 of 14 PageID #: 1012




  C. Remaining Objections

          SC Defendants’ argue that Cattan and Weigel drew speculatory conclusions and failed to

  rule out other possible causes for the damage to the Davis property.5 Defendants’ Support Memo,

  DN 52-1 at 564. Both of these objections rely on the contention that Cattan’s and Weigel’s

  opinions lacked the support of an underlying methodology. Because the Court finds that the

  deductive analysis performed by Cattan and Weigel is an acceptable method for the purposes of

  FRE 702 reliability, there exists a methodological foundation for the conclusions in Cattan’s and

  Weigel’s reports. Further, as with any deductive analysis, Cattan and Weigel used reason and

  experience to draw logical conclusions about the most likely causes of the conditions they

  observed, ruling out unlikely possibilities. They have attested to as much in their respective

  declarations. Cattan Declaration, DN 61-5 at PageID# 958-59; Weigel Declaration, DN 61-3 at

  PageID# 895-96.

          The Court finds that Plaintiffs have shown by a preponderance of the evidence that the

  expert opinions of Cattan and Weigel are sufficiently reliable for the purposes of FRE 702. The

  conclusions outlined in Cattan and Weigel’s reports are supported by clearly articulated

  observations. Further, it is possible to test the theories proffered by Cattan and Weigel and the

  deductive analysis they employed has been accepted by the courts cited in this opinion. Thus, SC

  Defendants’ motion to exclude Cattan’s and Weigel’s testimony will be denied.




                            September 3, 2021




  5
   SC Defendants also raised the argument that Cattan’s and Weigel’s opinions lacked objectivity. Defendants’
  Memorandum in Support of Motion to Exclude, DN 52-1 at 564. However, the Court found this argument
  unpersuasive, unsubstantiated, and redundant with the other arguments in the memorandum.

                                                                                                                14
